       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HAROLD R. DILL, EDWARD M. APPLEBY, and
KARI GARBER,

                           Plaintiffs,                    19 Civ. 10947 (KPF)

                    -v.-                                OPINION AND ORDER


 JPMORGAN CHASE BANK, N.A.,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiffs Harold Dill and Edward Appleby (for the purposes of this

Opinion, “Plaintiffs”), along with Kari Garber, bring this putative class action

against Defendant JPMorgan Chase Bank, N.A., alleging that Defendant failed

to comply with established federal and state laws governing the escheatment of

abandoned property in the form of millions of dollars in funds payable on

uncashed cashier’s checks. As redress, Plaintiffs seek, inter alia, the recovery

of the funds payable on the checks owned by them and members of the

putative classes. Defendant argues that these claims are governed by

Defendant’s Account Rules & Regulations (the “Deposit Account Agreement,” or

“DAA”), which contains a broad arbitration provision. In consequence,

Defendant now moves to compel arbitration of Plaintiffs’ claims pursuant to the

Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “FAA”), and to stay this case

pending the outcome of that arbitration. Plaintiffs oppose the motion, arguing

that their claims are not covered by the DAA. For the reasons set forth in the
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 2 of 19




remainder of this Opinion, Defendant’s motion to compel arbitration is granted

and the instant action is stayed solely as to Plaintiffs.

                                      BACKGROUND 1

A.    Factual Background

      1.     The Parties

      Plaintiffs Dill and Appleby are individuals who purchased cashier’s

checks (the “Checks”) from Defendant, using funds from their accounts with

Defendant, through branch offices located in Connecticut and California,

respectively. (Compl. ¶¶ 11-12; Villarreal Decl. ¶ 4; see also Dkt. #33). Dill

purchased four Checks, all payable to himself, from Defendant in or about

December 2012 at a branch in Darien, Connecticut, in the aggregate amount of

$12,786.53. (Compl. ¶ 11). Appleby purchased several Checks, all payable to

himself and each in the amount of $10,000, in approximately 2013 from a

branch in California. (Id. at ¶ 12).




1     The facts in this Opinion are drawn primarily from Plaintiffs’ Amended Complaint
      (“Amended Complaint” or “Compl.” (Dkt. #55)), which is the operative pleading in this
      case. While the Amended Complaint was filed after the parties submitted their briefing
      on the instant motion, the Court notes that the Amended Complaint is analytically
      indistinct from the original Complaint for the purposes of this motion.
      Facts are also drawn from the Declaration of Laura Deck in Support of Defendant’s
      Motion to Compel Arbitration and to Stay Proceedings Pending Arbitration (“Deck Decl.”
      (Dkt. #20)), including the exhibits thereto; the Declaration of William A. Garrett in
      Support of Defendant’s Motion to Compel Arbitration and to Stay Proceedings Pending
      Arbitration (“Garrett Decl.” (Dkt. #21)); and the Declaration of Faith Villarreal in
      Support of Defendant’s Motion to Compel Arbitration and to Stay Proceedings Pending
      Arbitration (“Villarreal Decl.” (Dkt. #22)).
      For ease of reference, the Court refers to Defendant’s opening brief as “Def. Br.” (Dkt.
      #18); Plaintiffs’ opposition brief as “Pl. Opp.” (Dkt. #35); and Defendant’s reply brief as
      “Def. Reply” (Dkt. #37).

                                               2
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 3 of 19




      Defendant is a national bank, with its home office in the state of Ohio,

principal place of business in the state of New York, and approximately 5,190

branch offices in multiple states, including the states where the Checks were

purchased. (Compl. ¶ 14). Defendant is a “banking organization” as defined in

§ 103(c) of New York’s Abandoned Property Law (“APL”) and as defined by the

abandoned property laws of the various states of purchase. (Id.).

      2.    Plaintiffs’ Accounts with Defendant and Acknowledgment of
            the Deposit Account Agreements

      Given that the instant motion turns on the arbitration clause in

Defendant’s DAA, the Court provides further detail on Plaintiffs’ accounts with

Defendant and the relevant provisions of the DAA.

      Dill was an account holder with Washington Mutual (“WaMu”) in

Connecticut when Defendant sent Dill a welcome letter informing him that his

WaMu deposit account and services would become a similar account and

services with Defendant (the “7236 Account”). (Deck Decl. ¶¶ 2-4; id. at Ex. A).

Along with the letter, Defendant sent Dill a copy of its DAA (the “2009 DAA”),

which informed Defendant’s account-holders that they agreed to be bound by

its terms and conditions. (Id. at ¶¶ 3-4; id. at Ex. B). In June 2011, Dill

opened an additional account with Defendant in Connecticut, ending in 5692

(the “5692 Account”). (Id. at ¶ 5). Dill executed a signature card

acknowledging receipt of the 2009 DAA when he opened the 5692 Account.

(Id.). Thereafter, Defendant revised the terms of the DAA and included it as an

insert to the December 2011 monthly statement sent to Dill, with an effective



                                        3
           Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 4 of 19




date of February 1, 2012 (the “2012 DAA”). (Id. at ¶ 6; id. at Ex. C). In October

2012, Dill closed the 7236 and 5692 Accounts. (Id.). In November 2012, Dill

opened another account with Defendant in Connecticut, ending in 6980, which

remains open today (the “6980 Account”). (Id.). Dill executed a signature card

acknowledging receipt of the 2012 DAA when he opened the 6980 Account. (Id.

at ¶ 5).

      In July 2012, Plaintiff Appleby was added as an account holder to an

account with Defendant, ending in 8419 (the “8419 Account”), and executed a

signature card acknowledging receipt of the 2012 DAA. (Deck Decl. ¶ 7; id. at

Ex. D). The account was located in California. (Id. at ¶ 7). In February 2013,

Appleby opened another account ending in 9517 (the “9517 Account”). (Id.).

The 8419 Account was closed in November 2013 and the 9517 account was

closed in January 2014. (Id.).

      3.       The Relevant Terms of the 2012 DAA

      The 2012 DAA contained detailed terms governing the arbitration of

disputes and informed customers that they had an opportunity to opt out of

the agreement to arbitrate. (Deck Decl. ¶ 8; id., Ex. C at 26; id., Ex. D at 19-

20). The 2012 DAA arbitration clause states, in relevant part:

               You and we agree that upon the election of either of us,
               any dispute relating in any way to your account or
               transactions will be resolved by binding arbitration as
               discussed below, and not through litigation in any court
               (except for matters in small claims court).         This
               arbitration agreement is entered into pursuant to the
               Federal Arbitration Act, 9 U.S.C. §§ 1-16 (“FAA”). …




                                          4
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 5 of 19




             UNLESS YOU OPT OUT OF ARBITRATION, YOU AND
             WE ARE WAIVING THE RIGHT TO HAVE OUR DISPUTE
             HEARD BEFORE A JUDGE OR JURY, OR OTHERWISE
             TO BE DECIDED BY A COURT OR GOVERNMENT
             TRIBUNAL. …

             ALL DISPUTES, EXCEPT AS STATED BELOW, MUST
             BE RESOLVED BY BINDING ARBITRATION WHEN
             EITHER YOU OR WE REQUEST IT.

(Id., Ex. C at 26; id., Ex. D at 19-20). In a subsection headed “What claims or

disputes are subject to arbitration?,” the provision states:

             Claims or disputes between you and us about your
             deposit account, transactions involving your deposit
             account, safe deposit box, and any related service with
             us are subject to arbitration. Any claims or disputes
             arising from or relating to this agreement, any prior
             account agreement between us, or the advertising, the
             application for, or the approval or establishment of your
             account are also included. Claims are subject to
             arbitration, regardless of what theory they are based on
             or whether they seek legal or equitable remedies.
             Arbitration applies to any and all such claims or
             disputes, whether they arose in the past, may currently
             exist, or may arise in the future. All such claims or
             disputes are referred to in this agreement as “Claims.”

             The only exception to arbitration of Claims is that both
             you and we have the right to pursue a Claim in a small
             claims court instead of arbitration, if the Claim is in that
             court’s jurisdiction and proceeds on an individual basis.

(Id., Ex. C at 26; id., Ex. D at 20). Finally, the agreement allowed customers to

opt out of arbitration, stating:

             YOU HAVE A RIGHT TO OPT OUT OF THIS
             AGREEMENT TO ARBITRATE, AS DISCUSSED
             BELOW. … You have the right to opt out of this
             agreement to arbitrate if you tell us within 60 days of
             opening our account (or within 60 days of the effective
             date of this agreement, if your account was already
             open).

                                          5
        Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 6 of 19




(Id., Ex. C at 26; id., Ex. D at 19-20).

      Recipients of the 2012 DAA were permitted to opt out of arbitration

within 60 days after February 1, 2012 (the effective date of the opt-out

provision) or within 60 days of receipt of the DAA, either by calling a toll-free

telephone number or by contacting a JPMorgan Chase banker. (Garrett Decl.

¶ 4). Specifically, Dill was notified of the right to opt out of arbitration in his

December 2011 bank statement. (Id. at ¶ 5). Appleby, meanwhile, was notified

of the right to opt out of arbitration in July 2012, when he was added to the

8419 Account. (Id. at ¶ 6). Defendant’s databases do not reflect any opt-out

request from Dill or Appleby. (Id. at ¶ 7).

      4.     The Alleged Conduct

      Plaintiffs’ claims stem from their aforementioned purchases of the

Checks from Defendant with funds from their respective accounts with

Defendant. (Compl. ¶¶ 1-2, 11-12; Villarreal Decl. ¶ 4). They allege that the

Checks were never negotiated (i.e., cashed) and that Defendant paid no funds

on the Checks. (Compl. ¶ 2). Thus, Plaintiffs claim that the Checks eventually

became abandoned property subject to applicable state laws of escheatment

and to 12 U.S.C. § 2503, the federal statute governing the priority of

escheatment of written instruments (including cashier’s checks). (Id. at ¶¶ 19-

25). However, instead of following the applicable state laws of escheatment and

§ 2503, Defendant allegedly delivered the funds from the Checks to Ohio. (Id.

at ¶¶ 11-12). Plaintiffs further allege that Defendant failed to provide them

with proper notice that the Checks had been deemed abandoned. (Id.). Such

                                           6
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 7 of 19




notice would have enabled Plaintiffs to claim the funds to which they were

entitled. (Id.). As a result of Defendant’s alleged misconduct, Plaintiffs claim

that they were deprived of proper notice, of the use of funds from the uncashed

Checks, and of the interest thereon. (Id. at ¶ 32).

B.    Procedural Background

      Plaintiffs filed their initial complaint on November 26, 2019, bringing

claims for conversion, negligence per se, negligence, and unjust enrichment on

behalf of themselves and various classes. (Dkt. #1). Dill, on behalf of a

subclass of Connecticut purchasers, alleged a violation of the Connecticut

Unfair Trade Practices Act, Conn. Gen. Stat. §§ 42-110a to 42-110q, while

Appleby, on behalf of a subclass of California purchasers, alleged a violation of

the California Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200 to

17210. (Id.). The case was originally assigned to the Honorable Andrew L.

Carter, Jr., but was then reassigned to the Honorable Louis L. Stanton.

(Minute Entry for December 3, 2019). The case was reassigned to this Court

on December 4, 2019. (Minute Entry for December 4, 2019).

      On January 31, 2020, Defendant filed the instant motion to compel

arbitration and to stay this action pending arbitration, along with a supporting

memorandum and several declarations. (Dkt. #17-22). On February 21, 2020,

the Court ordered the parties to meet and confer on a schedule for discovery

relating solely to the existence of a valid arbitration agreement between the

parties. (Dkt. #27). The parties submitted a joint report on the status of

discovery on March 27, 2020 (Dkt. #33), and thereafter the Court found that

                                        7
        Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 8 of 19




the parties needed no additional discovery to resolve this motion (Dkt. #34).

Plaintiffs filed their opposition brief on April 27, 2020. (Dkt. #35). The motion

became fully briefed and ripe for review when Defendant filed its reply brief on

May 26, 2020. (Dkt. #37).

      On May 29, 2020, Plaintiffs filed a motion pursuant to Federal Rule of

Civil Procedure 21 for leave to add Kari Garber as a party plaintiff to a

proposed Amended Complaint, with a supporting memorandum and

declaration. (Dkt. #38-40). Plaintiffs submitted a corrected memorandum in

support of their motion on June 12, 2020. (Dkt. #45). On June 22, 2020,

Defendant filed its response to the motion and in support of its cross-motion to

set a responsive pleading deadline upon disposition of the pending motion to

compel arbitration. (Dkt. #48). On June 26, 2020, the Court granted both

Plaintiffs’ motion to add Kari Garber as a party plaintiff and Defendant’s cross-

motion for an extension of time to file its responsive pleading. (Dkt. #54).

Plaintiffs filed their Amended Complaint on July 6, 2020. (Dkt. #55).

                                   DISCUSSION

A.    Applicable Law

      The FAA “reflects a liberal federal policy favoring arbitration agreements

and places arbitration agreements on the same footing as other contracts.”

Meyer v. Uber Techs., Inc., 868 F.3d 66, 73 (2d Cir. 2017) (internal quotation

marks and citations omitted). Section 2 of the FAA provides that “[a] written

provision in ... a contract ... to settle by arbitration a controversy thereafter

arising out of such contract ... shall be valid, irrevocable, and enforceable, save


                                          8
         Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 9 of 19




upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. Section 4 of the FAA allows a party to such an

agreement to petition a district court for an order compelling arbitration where

a counterparty “fail[s], neglect[s], or refus[es] ... to arbitrate” under the terms of

an arbitration agreement. Id. § 4. A court ruling on a petition to compel

arbitration must decide two issues: [i] whether the parties agreed to arbitrate,

and, if so, [ii] whether the scope of that agreement encompasses the claims at

issue. See Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 394 (2d Cir.

2015).

      A court resolving a motion to compel arbitration applies a standard

similar to that for summary judgment. Meyer, 868 F.3d at 74 (quoting Nicosia

v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)). In doing so, “the court

considers all relevant, admissible evidence submitted by the parties and

contained in pleadings, depositions, answers to interrogatories, and admissions

on file, together with affidavits, and draws all reasonable inferences in favor of

the non-moving party.” Id. (internal quotation marks, alterations, and citations

omitted). “[T]he party resisting arbitration bears the burden of proving that the

claims at issue are unsuitable for arbitration.” Green Tree Fin. Corp.-Ala. v.

Randolph, 531 U.S. 79, 91 (2000). A party opposing arbitration may not satisfy

this burden through “general denials of the facts on which the right to

arbitration depends”; in other words, “[i]f the party seeking arbitration has

substantiated the entitlement by a showing of evidentiary facts, the party

opposing may not rest on a denial but must submit evidentiary facts showing

                                          9
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 10 of 19




that there is a dispute of fact to be tried.” Oppenheimer & Co. v. Neidhardt, 56

F.3d 352, 358 (2d Cir. 1995).

      In accordance with the “strong federal policy favoring arbitration as an

alternative means of dispute resolution,” a court must resolve any doubts

concerning the scope of arbitrable issues “in favor of arbitrability.” Daly v.

Citigroup Inc., 939 F.3d 415, 421 (2d Cir. 2019) (quoting New York v. Oneida

Indian Nation of N.Y., 90 F.3d 58, 61 (2d Cir. 1996)), cert. denied, 140 S. Ct.

1117, 206 L. Ed. 2d 185 (2020). In so doing, courts “will compel arbitration

unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.” Id. (internal

quotation marks and citation omitted).

B.    Analysis

      As previously mentioned, courts ruling on a motion to compel arbitration

typically must determine both whether there is a valid agreement to arbitrate

and whether the claims at issue fall within the arbitration provision at issue.

See Holick, 802 F.3d at 394. However, Plaintiffs “do not here challenge the

existence of an agreement to arbitrate.” (Pl. Opp. 10 n.6). Therefore, the

dispositive question is whether this dispute falls within the scope of the DAA’s

arbitration provision. For the reasons stated below, the Court finds that this

dispute does so fall.




                                        10
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 11 of 19




      1.        The DAA’s Arbitration Provision Is Broad, and Therefore
                Creates a Presumption of Arbitrability

      As just noted, the Second Circuit has held that “the existence of a broad

agreement to arbitrate creates a presumption of arbitrability which is only

overcome if it may be said with positive assurance that the arbitration clause is

not susceptible of an interpretation that covers the asserted dispute.” Holick,

802 F.3d at 395 (quoting Smith/Enron Cogeneration Ltd. P’ship v. Smith

Cogeneration Int’l, 198 F.3d 88, 99 (2d Cir. 1999)). The first question, then, is

whether the DAA’s arbitration provision is sufficiently broad so as to create a

presumption of arbitrability. See Getz v. Verizon Commc’ns, No. 18 Civ. 4652

(DLC), 2018 WL 5276246, at *2 (S.D.N.Y. Oct. 24, 2018) (explaining that “[t]he

first step in [the] analysis is to classify the Arbitration Clause as either narrow

or broad”). 2

      In determining whether the DAA’s arbitration provision is broad or

narrow, the Court must determine whether “the language of the clause, taken



2     Plaintiffs argue that, rather than discerning whether the arbitration provision’s
      language is broad or not, the proper threshold question is “whether the language of the
      DAA’s arbitration provision is ambiguous.” (Pl. Opp. 14). For this proposition, Plaintiffs
      rely on Lloyd v. J.P. Morgan Chase & Co., wherein the Second Circuit explained that
      courts “apply a ‘presumption of arbitrability’ if the ‘arbitration agreement is ambiguous
      as to whether it covers the dispute at hand.’” 791 F.3d 265, 269 (2d Cir. 2015) (quoting
      Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 301 (2010)). Plaintiffs are
      correct that there is a presumption of arbitrability where the agreement is ambiguous
      as to whether the claims at issue fall within the relevant arbitration, but that
      presumption does not displace the similar presumption that accompanies the existence
      of a broad agreement to arbitrate, and Lloyd does not suggest otherwise. Indeed, Lloyd
      is irrelevant to the Court’s analysis here because the Second Circuit did not confront a
      broad agreement to arbitrate in that case. See id. at 268 (dealing with a clause that
      only required arbitration of those claims that required arbitration under the FINRA
      Rules). Moreover, the Second Circuit has affirmatively noted that Lloyd’s language did
      not weaken or in any way alter the presumption of arbitrability that accompanies the
      existence of a broad agreement to arbitrate. See Holick v. Cellular Sales of N.Y., LLC,


                                             11
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 12 of 19




as a whole, evidences the parties’ intent to have arbitration serve as the

primary recourse for disputes connected to the agreement containing the

clause or if, on the other hand, arbitration was designed to play a more limited

role.” Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d

218, 225 (2d Cir. 2001).

      Here, the language of the DAA’s arbitration provision is indisputably

broad. The DAA states, inter alia, that “any dispute relating in any way to your

account or transactions will be resolved by binding arbitration”; that “ALL

DISPUTES, EXCEPT AS STATED BELOW, MUST BE RESOLVED BY BINDING

ARBITRATION”; that “[c]laims and disputes … about your deposit account,

transactions involving your deposit account, safe deposit box, and any related

service with us are subject to arbitration”; and that “[a]ny claims or disputes

arising from or relating to this agreement … are included.” (Deck Decl., Ex. C at

26 (emphases added)). The Second Circuit has consistently construed similar

language as broad. See, e.g., Gaul v. Chrysler Fin. Servs. Ams. LLC, 657

F. App’x 16, 17 (2d Cir. 2016) (summary order) (explaining how an arbitration

agreement containing language that “any claim or dispute ... which arises out

of or relates to [the] Lease or any resulting transaction or relationship arising

out of [the] Lease shall” was broad); Holick, 802 F.3d at 394 (“[T]he arbitration

clause at issue here is broad because it applies to ‘[a]ll claims, disputes, or


      802 F.3d 391, 395 n.7 (2d Cir. 2015) (noting that the Second Circuit still requires a
      “positive assurance to rebut the presumption of arbitrability,” and characterizing
      Lloyd’s discussion of the presumption as dicta). Therefore, in accordance with Second
      Circuit precedent, the proper threshold question is whether there exists a broad
      agreement to arbitrate. Insofar as Plaintiffs suggest otherwise, they are wrong.

                                            12
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 13 of 19




controversies arising out of, or in relation to this document or Employee’s

employment.’”); see also Getz, 2018 WL 5276246, at *2 (finding that a clause

covering “any dispute that in any way relates to or arises … from any

equipment, products, or services you receive from [Verizon]” was “sufficiently

broad to create a strong presumption of arbitrability”). There is therefore little

question that the arbitration provisions at issue in the instant motion are

sufficiently broad to create a strong presumption of arbitrability.

      2.     The Allegations Underlying the Claims in This Action Touch
             Matters Covered by the DAA’s Arbitration Provision

      The characterization of the language in the DAA’s arbitration provision as

broad is significant, because it means that even collateral issues — that is,

issues “related to but not facially covered by the arbitrable subject

matter — should be arbitrated.” Ji Dong Cheng v. HSBC Bank USA, N.A., —

F. Supp. 3d —, No. 20 Civ. 1551 (BMC), 2020 WL 3165214, at *4 (E.D.N.Y.

June 15, 2020). However, as the Second Circuit has noted, the FAA’s liberal

policy in favor of arbitration is limited by the principle that “arbitration is a

matter of consent, not coercion.” Holick, 802 F.3d at 395 (quoting JLM Indus.,

Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 171 (2d Cir. 2004)). In construing an

arbitration clause, “courts … must give effect to the contractual rights and

expectations of the parties. In this endeavor, as with any other contract, the

parties’ intentions control.” Id. (quoting Stolt-Nielsen S.A. v. AnimalFeeds Int’l

Corp., 559 U.S. 662, 682 (2010)). It is therefore a court’s responsibility to

analyze the factual allegations undergirding a plaintiff’s claims. See id. “If the

allegations underlying the claims touch matters covered by the parties’ [ ]
                                         13
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 14 of 19




agreements, then those claims must be arbitrated, whatever the legal labels

attached to them.” Id. (quoting Smith/Enron, 198 F.3d at 99) (internal ellipses

omitted).

      Turning to Plaintiffs’ allegations, it is clear that, at minimum, they touch

matters covered by the DAA’s arbitration provision. Plaintiffs’ claims are based

on Defendant’s alleged illegal handling of various cashier’s checks that each

individual purchased from Defendant, using funds from their respective

accounts with Defendant. (See Compl. ¶¶ 11-12; Villarreal Decl. ¶ 4). Thus,

Plaintiffs’ claims, regardless of their legal theory, constitute a “claim or

dispute[ ] … about [their] deposit account, transactions involving [their] deposit

account, … and any related service” (Deck Decl., Ex. C at 26), and fall within

the scope of the DAA’s arbitration provision. Indeed, as Defendant notes,

“[t]his case never arises but for Plaintiffs using their accounts to purchase the

cashier’s checks central to the dispute.” (Def. Reply 5).

      Plaintiffs raise a host of objections, none of which is persuasive. For

example, Plaintiffs argue that their claims are about Defendant’s failure to

abide by its obligations under various escheatment laws, not about Defendant’s

conduct in relation to Plaintiffs’ acquisition of the Checks. (See Pl. Opp. 16-

17). However, the DAA’s arbitration provision does not limit itself to claims

challenging the lawfulness of cashier’s check transactions; it covers “any

dispute relating in any way” to Plaintiffs’ accounts or transactions. (Deck




                                         14
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 15 of 19




Decl., Ex. C at 26). 3 Plaintiffs are thus reading into the DAA a limitation that

does not, in fact, exist.

      Plaintiffs also attempt to argue that, because cashier’s checks are paid

out from a bank’s own resources, as opposed to from the purchaser’s account,

the Checks, once purchased, ceased to have any connection with Plaintiffs’

respective deposit accounts. (See Pl. Opp. 17-19). Thus, the Court

understands Plaintiffs to argue, the DAA’s arbitration provision cannot cover

their escheatment-related claims because there is a temporal and financial

disconnect between the Checks and Plaintiffs’ deposit accounts with

Defendant. (See id.). Plaintiffs cite no authority to support this particular

proposition. Moreover, Plaintiffs’ argument conveniently ignores again the

broad nature of the DAA’s arbitration provision. The arbitration provision

covers any claim or dispute about Plaintiffs’ deposit accounts, transactions

involving their deposit accounts, and any related service. (See Deck Decl.,

Ex. C at 26; id., Ex. D at 19-20). It is irrelevant that the funds for the Checks

would not eventually be drawn from Plaintiffs’ deposit accounts; what is

important is that Plaintiffs used their respective accounts to purchase the




3     Plaintiffs rely on Painter v. Turing Pharms., LLC, No. 17 Civ. 7558 (CBA) (LB), 2019 WL
      8163180 (E.D.N.Y. Sept. 27, 2019), but that case is inapposite here. In Painter, the
      court found that a securities fraud claim — based on allegations that the plaintiff’s
      employer induced him to make certain investments — had nothing to do with the
      employer/employee relationship between the parties, and therefore was not subject to
      an arbitration clause covering “disputes arising out of or related to the employment
      relationship.” See id. at *6-7. Here, Plaintiffs’ claims clearly fall within the DAA’s
      arbitration provision because they originate from Plaintiffs’ purchases of cashier’s
      checks using their respective accounts with Defendant. (See Compl. ¶¶ 11-12;
      Villarreal Decl. ¶ 4).

                                             15
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 16 of 19




Checks. Thus, claims relating to those Checks fall within the scope of the

arbitration provision.

      Moving beyond the language of the DAA at issue, Plaintiffs assert that

courts, in their analyses of the scope of arbitration agreements, consider

whether the dispute at issue was foreseeable at the time of contracting. (See

Pl. Opp. 20-21). For this assertion, Plaintiffs rely on four cases, only one of

which comes from the Second Circuit and therefore can stand as binding

authority. (See id.). However, that case — Leadertex, Inc. v. Morganton Dyeing

& Finishing Corp., 67 F.3d 20 (2d Cir. 1995) — does not stand for the

proposition that a claim must have been foreseeable at the time of forming the

arbitration agreement. Instead, the case stands for the unremarkable

proposition that “[a]s with any contractual matter,” a court’s primary obligation

in determining the scope of an arbitration provision is to “enforce the parties’

reasonable expectations.” See id. at 28-29.

      Even if the Court were to conflate the concepts of contracting

expectations and foreseeability, Leadertex is still inapposite. In that case, the

defendant allegedly defamed the plaintiff by stating that the plaintiff was, inter

alia, dishonest, in the practice of selling defective goods, and guilty of an

attempt to defraud a third party. See Leadertex, 67 F.3d at 28. The Second

Circuit held that the plaintiff’s defamation claims, arising from those

statements, were so attenuated from the parties’ contract to provide dyeing and

warehousing services that the parties could not have reasonably expected for

the arbitration clause in their contract — which covered “[a]ny controversy or

                                        16
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 17 of 19




claim arising under or in relation to” the contract — to have covered such

claims. See id. at 27, 28-29. The Leadertex Court’s holding rested, in part, on

the fact that the defamatory statements did not in any way relate to the

contract between the parties or any of the services provided under that

contract. See id. at 28-29. Here there is no such attenuation between the

claims at issue and the DAA. Plaintiffs’ escheatment-related claims necessarily

derive from Plaintiffs’ purchases of the Checks using their accounts with

Defendant, and both parties could have reasonably expected that a dispute

relating to those Checks would fall within the DAA’s arbitration provision.

      Finally, Plaintiffs argue that the arbitration provision cannot cover this

dispute because the dispute could have arisen even if Plaintiffs had not held

deposit accounts with Defendant. (See Pl. Opp. 22). Similarly to their previous

challenge, Plaintiffs cite to no cases that have any precedential value to this

Court. (See id. (citing to cases from the Fifth Circuit, the Ninth Circuit, the

Eleventh Circuit, and the Eastern District of New York)). And indeed, even

assuming that the circuit cases to which Plaintiffs cite establish such a test for

arbitrability, the Second Circuit has established no such test. 4 This is



4     The Court also does not believe that these circuit cases uniformly establish such a test.
      United States ex rel. Welch v. My Left Foot Children’s Therapy, LLC, 871 F.3d 791, 799
      (9th Cir. 2017), and Jones v. Halliburton Co., 583 F.2d 228, 240 (5th Cir. 2009), do
      discuss the significance that a third party who had not entered into the underlying
      agreement would have been able to bring the same claims against the defendant, but
      both cases deal with the specific issue of how directly related qui tam False Claims Act
      (“FCA”) claims and sexual assault claims, respectively, were to the plaintiff’s status as
      an employee. Telecom Italia, SpA v. Wholesale Telecom Corp., 248 F.3d 1109, 1116
      (11th Cir. 2001), on the other hand, focuses on whether “[d]isputes … are …
      related — with at least some directness — to performance of duties specified by the
      [underlying] contract.” Insofar as any of the above three cases discusses the


                                             17
       Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 18 of 19




therefore not enough to create “a positive assurance” that the DAA’s arbitration

provision “is not susceptible of an interpretation that covers the asserted

dispute,” Holick, 802 F.3d at 395, and the presumption in favor of arbitrability

remains in force.

      In sum, Plaintiffs and Defendant are parties to a contract that includes a

broad arbitration agreement. (See generally Deck Decl., Ex. C, D). Specifically,

that broad agreement covers all claims and disputes about Plaintiffs’ deposit

accounts, transactions involving their deposit accounts, and any related

services with Defendant. (See id. at 26). The existence of that broad agreement

“creates a presumption of arbitrability which is only overcome if it may be said

with positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute.” Holick, 802 F.3d at 395

(quoting Smith/Enron, 198 F.3d at 99). Despite Plaintiffs’ best efforts to

separate their claims from the DAA, they have failed to provide positive

assurance that the DAA’s arbitration provision does not cover a dispute arising

from the mishandling of Checks purchased via Plaintiffs’ respective deposit

accounts. Moreover, even if Plaintiffs’ claims were not directly covered by the

DAA’s arbitration provision — and the broad language of the agreement

indicates that they likely are — even collateral issues should be arbitrated

where there is a broad agreement. See Ji Dong Cheng, 2020 WL 3165214, at

*4. Accordingly, Dill’s and Appleby’s claims must be submitted to arbitration


      significance of a third party being able to bring similar claims, the Court reads that
      discussion as an analytical shorthand for establishing directness, as opposed to a clear
      test rooted in the holding of those cases.

                                             18
         Case 1:19-cv-10947-KPF Document 56 Filed 07/29/20 Page 19 of 19




as required by the DAA, and this action, as it relates to Dill and Appleby, is

stayed pending arbitration.

                                   CONCLUSION

      For the reasons stated in this Opinion, Defendant’s motion to compel

arbitration is GRANTED. The Clerk of Court is ORDERED to terminate the

motion at docket entry 17 and to STAY this case solely as to Plaintiffs Dill and

Appleby. The parties are ORDERED to update the Court on or before January

29, 2021, regarding the status of any arbitration. The Court ORDERS

Defendant to answer, move, or otherwise respond to Plaintiff Kari Garber’s

claims on or before August 19, 2020.

      SO ORDERED.

Dated:        July 29, 2020
              New York, New York            __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       19
